SMITH, J., (dissenting). In addition to the facts recited in the majority opinion, there was testimony to the effect that appellant left Truman Monday night in his car, at about 10:00 p. m., and was arrested on Tuesday night following, at about 11:00 p. m. The constable had observed the departure of the car, and had a lookout kept for it, and searched the car on the return trip, with the result stated in the majority opinion. It was also shown that appellant and his brother were engaged in making trips to Truman in their car, although there was no testimony that any one had hired the car to make a trip when the liquor was found. There is nothing conjectural about the whiskey being in the car, nor that appellant was transporting it, until the car stuck in the mud. We think the jury had the right to find from the testimony that appellant was not transporting the liquor for his own use. He did not drink; therefore, he did not need seventy-one pints of whiskey for his own use. And, was it mere speculation or conjecture for the jury to find that, if the appellant had been transporting the liquor for his own use, he would not have had it put up in seventy-one packages? We think not. The inference that the liquor had been put into pint bottles to be sold, and thus delivered, is so highly probable that a finding to that effect comports with the conclusion any one would likely reach who did not exclude from his consideration the common knowledge of all men on this subject. Now, who was going to sell this liquor? The only uncertainty in the case would appear to arise out of the answer to this question. Appellant’s departure after night, and his return the next day after the night had fallen, are circumstances which indicate a purpose to clandestinely unload his cargo. It was a felony to sell the liquor, while it was only a misdemeanor to deliver it to another. We must, of course, presume, as the jury was directed to do, that the appellant was innocent until his guilt was established beyond a reasonable doubt. But does this presumption require us to presume that appellant was about to commit a felony, or, possibly, seventy-one felonies? Was it not more reasonable and plausible for the jury to find as it must have done that appellant was not about to commit one or more felonies but was only committing a misdemeanor by transporting the liquor for delivery to another? At any rate, must we say to the contrary, as a matter of law? We think not, and, therefore, we dissent. Mr. Justice HUMPHREYS concurs in the views here expressed.